DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.
 
Response to Arguments
Applicant’s amendments and arguments filed 11/17/2021 with respect to the 35 USC 103 rejections have been fully considered and are persuasive. The rejection/objection(s) is/are withdrawn.

Allowable Subject Matter
Claim(s) 1-2,4-9,11,13-16,18 and 20 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The present invention is directed to a system and method of inputting training audio files into an artificial neural network, where the audio files comprises data of patients with known pathologies and severities, annotating the audio files in the training set with metadata relevant to the patients and their pathologies, and analyzing the data by segmenting the plurality of audio files into overlapping frames, extracting spectrograms, and computing first descriptors from the overlapping frames of the audio files and the spectrograms, and by segmenting the plurality of audio files into non-overlapping frames and computing second descriptors from the non-
The closest prior art of record is Güler et al (“Combining Neural Network and Genetic Algorithm for Prediction of Lung Sounds”) (“Guler”), Riella et al (“Method for automatic detection of wheezing in lung sounds”) (“Riella”), Hedner et al (US 2008/0257349) (“Hedner”), Dinis et al (“Respiratory Sound Annotation Software”) (“Dinis”), and Levine et al (US 2017/0239418) (“Levine”).
Guler teaches a breath sound classification technique comprising inputting breath sound data, where some input breath sound files include the presence of wheeze and crackle, training a neural network with the input data, using a plurality of breath sound files with known pathologies, segmenting the files into overlapping frames, and predicting pathology of new breath sound files.
Riella teaches a wheeze analysis that includes the use of spectrograms and features of overlapping frames.
Hedner teaches measuring secondary physiological signals and their use in breathing disorder classification.
Dinis teaches helpfulness of annotating input data when predicting breathing disorder.
Levine teaches using machine learning to determine the severity of a pathology and also teaches that respiration can be monitored by breathing sounds.
Yet their combined efforts do not fairly teach or suggest changing the analysis of crackles to be of non-overlapping frames while maintaining the analysis of wheezing in overlapping frames. Furthermore, the prior art the limitations as a whole does not teach where a methodology uses the inputs of wheeze and crackle, separate segmenting schema, spectrograms, and metadata to predict lung pathology and the pathology’s severity.

Thus, the prior art of record neither renders obvious nor anticipates the combination of claim elements in light of the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791